DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 07/19/2022.

Claim Status
Claims 1, 5, and 16 are currently amended. 
Claims 2, 11, and 14 have been presented in original form.
Claims 3-4, 6-7, 10, 12-13, and 17-18 have been previously presented.
Claims 8, 9 and 15 have been canceled. 
Claims 1-7, 10-14, and 16-18 are currently pending in the application. 
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Remarks
9.	The indicated allowability of claims 1-5, 10-14, and 16-18 is withdrawn in view of the newly discovered reference(s) to Jeong et al. (US 2016/0167912 A1).  Rejections based on the newly cited reference(s) follow.  The delay in citation of the newly discovered reference is regretted. 
Specification
10.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
11.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “terminal” and “terminal cover” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
12.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “terminal” and “terminal cover” in claims 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
13.	Claims 1-7, 10-14, and 16-18 are objected to because of the following informalities: 
	In claim 1, line 8, substitute “at at least one” with – at the at least one --. 
	In claim 4, line 1, delete “at” before “the opening part”. 
	Claims 2, 3, 5-7, 10-14, and 16-18 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim(s) 1-5 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2016/0167912 A1) (hereinafter referred to as Jeong).
Regarding claims 1 and 2, Jeong discloses a sheet processing apparatus (1), comprising: 
a processing unit (2) having, on a first side of the apparatus, an opening (deposit section 3 or withdrawal section 4) through which a sheet is fed in the apparatus (figs. 1; para. 0045); 
a storage chamber (6) configured to store the sheet fed in the apparatus, and the storage chamber being provided below the processing unit (2) and having a first side surface on the first side of the apparatus and a second side surface on a second side being opposite of the first side of the apparatus (figs. 1-4); 
an attachment unit (mounting unit 10) which is provided at the at least one of the first side surface and the second side surface of the storage chamber (6) and to which a container (cassette 13) for storing therein the sheet fed in the apparatus is capable of being mounted (figs. 1-4); and 
cover (11) which is provided at the at least one, at which the attachment unit (10) is provided, of the first side surface and the second side surface of the storage chamber (6) (figs. 1-4), 
wherein the container is capable of being mounted to the attachment unit (10) when the cover (11) is opened, and the cover (11) is configured to be unclosable when the container (13) is mounted to the attachment unit (10) (fig. 4; and paras. 0052-0055, 0059); and 
wherein the container (13) is to be mounted to the attachment unit (10) directly or by an attachment tool (fig.4; and paras. 0052-0055). 

Regarding claim 3, Jeong further discloses the sheet processing apparatus according to claim 1, wherein the storage chamber (6) includes the door (8) disposed at the opening part of at least one of the first side surface and the second side surface of the storage chamber (6), the door (8) for opening and closing the opening part of the storage chamber (6) (figs. 1-4; and para. 0048). 

Regarding claim 4, Jeong further discloses wherein an operator is capable of accessing inside of the storage chamber (6) through the opening part of the storage chamber when the door (8) is opened (abstract). 

Regarding claim 5, Jeong discloses the sheet processing apparatus according to claim 1, wherein the cover (11) is configured to cover the at least one, at which the attachment unit (10) is provided, of the first side surface and the second side surface of the storage chamber (6) (see figs. 1-4).
Regarding claim 16, Jeong further discloses wherein the processing unit (2) is pulled out forward from the second side of the apparatus to the first side of the apparatus against the storage chamber (6) (fig. 1).

Regarding claim 17, Jeong further discloses an upper housing with which the processing unit (2) is covered, wherein the processing unit includes a transport unit (9) configured to transport the fed sheet between the opening and the storage chamber (6) and being inside of the upper housing (see figs. 1-4; para. 0047).

Regarding claim 18, Jeong further discloses wherein the first side of the apparatus is a front side of the apparatus where an operator performs operation of the sheet processing apparatus for feeding the sheet in the apparatus (para. 0045).

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0167912 A1) in view of Taniguchi et al. (US 8,276,901) (“Taniguchi”). The teachings of Jeong have been discussed above.
Regarding claims 10 and 11, Jeong fails to specifically teach wherein the container includes two storage spaces, and wherein of the two storage spaces, one is a storage space for sheets to be loaded, and another one is a storage space for rejected sheets occurring at a time of loading.
Taniguchi discloses a paper sheet handling apparatus comprising a container (34) includes two storage spaces (341 and 345), and wherein of the two storage spaces (341 and 345), one is a storage space for sheets to be loaded, and another one is a storage space for rejected sheets occurring at a time of loading (see fig. 1; and col. 7, lines 20-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jeong and Taniguchi in order to easily identify and locate rejected sheets in a container by separating the rejected sheets from nonrejected sheets.   

Regarding claim 12, Jeong fails to specifically teach wherein the two storage spaces are each a winding storage space where a plurality of sheets are stored in a state of being wound around a rotary body.
Taniguchi discloses a paper sheet handling apparatus including winding-type storage units (see fig. 1; and col. 6, lines 47-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jeong and Taniguchi in order to securely store and/or reliably feed banknotes from the container one by one.  

19.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0167912 A1) in view of Hayashi et al. (US 2015/0243119 A1), previously cited by the examiner. The teachings of Jeong have been discussed above.
Regarding claims 13-14, Jeong fails to teach a terminal configured to supply at least one of power or a control signal to the container; and a terminal cover for covering the terminal, and wherein the terminal is provided at the attachment unit
Hayashi discloses a sheet processing apparatus comprising: a terminal (68) configured to supply power to a container (supply/collection cassette 200); and a terminal cover for covering the terminal, and wherein the terminal is provided at an attachment unit (62) (fig. 4; and paras. 0056, 0100-0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jeong and Hayashi in order to supply electric power from the processing device to the container (see Jeong, para. 0101). 

Allowable Subject Matter
20.	Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination, fails to teach a lock mechanism configured to prevent movement of the transport unit with respect to the storage chamber while the transport unit is transporting the sheet (as recited in claim 6); and an operating unit that is used in an operation of releasing the lock mechanism, wherein the operation unit is provided at a position that is covered with the container that is mounted to the attachment unit (as recited in claim 7).

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887